Stevens, J.
(specially concurring). I concur in the judgment to be rendered in this case, but solely for the reason that Dickerson v. Western Union Telegraph Co., 114 Miss. 115, 74 So. 779, unless overruled, controls the present case. I dissented from the opinion of the court in the Dickerson Case, and I still adhere to the views which I entertained at the time the Dickerson opinion was rendered. In fact, the splendid argument and the authorities collated in the brief of learned counsel for appellee only confirm my personal opinion on the legal questions involved in this as well as in the Dickerson Case.